Citation Nr: 1419266	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts.

2.  Entitlement to a compensable rating for malaria.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967 and was awarded a parachutist badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran was provided with an informal Decision Review Officer (DRO) hearing.  A memo memorializing the hearing is associated with the claims folder.

In April 2012, the RO granted service connection for the Veteran's heart disability and posttraumatic stress disorder (PSTD).  The Veteran has not disagreed with the effective dates assigned, nor has he disagreed with the rating assigned.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was presided over by the undersigned Acting Veterans Law Judge.  In his Board hearing the Veteran withdrew his appeals as to the issues of entitlement to service connection for bilateral cataracts and a compensable rating for malaria.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The issues of entitlement to service connection for a left hip disability, right hip disability, low back disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 1, 2013, at the Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeals for entitlement to service connection for bilateral cataracts and a compensable rating for malaria were requested.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for bilateral cataracts and a compensable rating for malaria by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals: Bilateral Cataracts and Malaria

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for service connection for bilateral cataracts and a compensable rating for malaria and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for bilateral cataracts and a compensable rating for malaria and the appeal as to these issues is therefore dismissed.

Service Connection Tinnitus

As the decision on tinnitus is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of these duties is required. 

The Board has considered the medical and lay evidence of record.  The Veteran through written correspondence and testimony before the Board has reported that he has tinnitus and has had recurrent symptoms of tinnitus since his separation from service.  

The Board acknowledges the subjective nature of the disease of tinnitus and accepts that testimony of a layperson of the symptoms of tinnitus as competent in lieu of medical evidence.  In addition, the Board accepts the Veteran's statement and testimony as credible in light of the context of his service as an artillery cannoneer, his testimony of regular exposure to loud noise in this role, and other evidence of record.  Thus, as the Board finds the Veteran statements and testimony credible and in light of the subjective nature of tinnitus, the Board will give the Veteran the benefit of the doubt and conclude that entitlement to service connection for tinnitus is warranted.  


ORDER

The claim for service connection for bilateral cataracts is dismissed.

The claim for a compensable rating for malaria is dismissed.

The claim for service connection for tinnitus is granted. 


REMAND

Regrettably, with respect to the remaining issues on appeal, a remand is necessary in order to provide adequate VA examinations for the Veteran's left hip disability, right hip disability, low back disability and bilateral hearing loss disability.

A November 2008 VA general examination provided no opinion on whether the Veteran's left hip disability, right hip disability, or low back disability was related to the Veteran's service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

A February 2012 VA audiological examination reported that the Veteran's hearing loss was not related to service and provided the following rationale, "no threshold shift noted in c-file from IND/SEP."  This is an inadequate rationale.  The United States Court of Appeals for Veterans Claims (Court) held in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that an examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion.  Considering the foregoing, the Board finds a new examination is warranted.  See Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left hip, right hip, low back, and bilateral hearing loss.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

The records sought should include any VA treatment records for the Veteran from the VA Ann Arbor Healthcare System and the Aleda E. Lutz VA Medical Center, and any records obtained should be associated with the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for VA examination(s) with the appropriate examiner(s).  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner(s) as part of any examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies and tests should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report(s).

The VA examiner should review the STRs, any post-service records, and the May 2013 hearing transcript contained in the claims folder. 

After taking a detailed history from the Veteran regarding his left hip disability, right hip disability, low back disability, hearing loss, and considering the pertinent information in the record in its entirety, the VA examiner(s) should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that these disabilities are etiologically related to the Veteran's active service.  In providing an opinion, the examiner who administers the audiological examination is asked to please comment on the Veteran's conceded noise exposure from artillery fire, and likewise, the examiner(s) who administer the left hip, right hip, and/or low back examination(s) is asked to comment on the Veteran's service history as a parachutist. 

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner(s) should be undertaken so that a definite opinion can be obtained.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a left hip disability, right hip disability, low back disability, and bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


